Citation Nr: 1146887	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-31 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION


The Veteran served on active duty from January 1962 to October 1966. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.  

In March 2011, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  

The the issue of whether new and material evidence to reopen the claim of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The Veteran contends that his right ear hearing loss is more severe than his current disability rating reflects. 

The Veteran's most recent VA audiological evaluation was performed in August 2009.  The U. S. Court of Appeals for Veterans Claims has held that, in addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board notes that the Veteran reported during the examination that his hearing loss impacts his occupational functioning and daily activities by causing frustrating conversation and consistent requests for repetition.  He reported that he often says, "I didn't hear you" when attending social events.  While the examination report does include this description of the effects of the disability on the Veteran's daily activities, the examiner's response to the question, "Are there effects on usual daily activities?" was No.  In light of the Veteran's reported difficulties, the Board finds this answer to be inconsistent, incomplete and inadequate. 

At his hearing before the undersigned, the Veteran testified that his hearing has worsened.  He reported that he has lost many jobs because of his inability to hear.  He frequently does not hear a message or instruction on the job.  His hearing loss has also caused considerable anxiety in his family as he frequently must ask people to repeat themselves.  He has a hearing aid and while it helps he cannot wear it 24 hours a day.  When it is out, he cannot hear with his right ear and must read lips.  He testified, in essence, that he felt that an examination to assess the current level of his hearing loss could be helpful to his claim.  

In light of the Veteran's assertions and the inadequacy of the August 2009 examination report under Martinak, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of this disability. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's service-connected right ear hearing loss disability during the period of this claim. 

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected right ear hearing loss disability.  The claims file must be made available to the examiner, and the examiner should indicate in the report that the file was reviewed. 

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  In addition, the examiner must provide an assessment of any effects of the right ear hearing loss disability on the Veteran's occupational functioning and daily activities. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



